Johnson, Judge.
Ann Iris Cook appeals from her conviction of one count of felony theft by shoplifting and one count of misdemeanor theft by shoplifting. Cook contends that the evidence at trial was insufficient to support the verdict. This contention is without merit.
The State’s evidence shows that the manager of an Eddie Bauer store in a shopping mall saw Cook enter the store carrying three bags from a J. C. Penney store. Cook appeared to be hiding something as she left Eddie Bauer without making a purchase. The manager called a security officer. The officer followed Cook into Victoria’s Secret, another retail establishment, where she saw Cook kneeling down “in a suspicious manner.” Cook left the mall and placed the J. C. Penney bags into the back of an unoccupied pickup truck improperly parked in a service area reserved for deliveries to the mall. In the bags, the officer found merchandise from Eddie Bauer and Victoria’s Secret that had not been purchased. The value of the merchandise taken from Eddie Bauer was $190 and the value of the merchandise from Victoria’s Secret was $50. Reviewing the evidence in the light most favorable to the jury’s determination, we conclude that a rational trier of fact could have found Cook guilty beyond a reasonable doubt of felony theft by shoplifting and misdemeanor theft by shoplifting. *385Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
Decided September 8, 1992.
Arnall, Golden & Gregory, James A. Gelin, for appellant.
Robert E. Wilson, District Attorney, J. Thomas Morgan, J. George Guise, Assistant District Attorneys, for appellee.

Judgment affirmed.


Carley, P. J., and Pope, J., concur.